UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4768


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOSE LUIS CRUZ-HERNANDEZ, a/k/a Jose Luis Caceres-Cruz,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:17-cr-00198-D-1)


Submitted: April 17, 2018                                         Decided: August 9, 2018


Before GREGORY, Chief Judge, and WILKINSON and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Acting Federal Public Defender, Greensboro, North Carolina, Eric J.
Brignac, Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellant. Robert J. Higdon, Jr., United
States Attorney, Jennifer P. May-Parker, First Assistant United States Attorney, Seth
Morgan Wood, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose Luis Cruz-Hernandez appeals the 16-month sentence imposed following his

guilty plea to illegal reentry of a deported felon, in violation of 8 U.S.C. § 1326(a), (b)(1)

(2012). On appeal, Cruz-Hernandez disputes only the substantive reasonableness of his

sentence. For the reasons that follow, we affirm.

       We review the substantive reasonableness of a defendant’s sentence for abuse of

discretion, “tak[ing] into account the totality of the circumstances.” Gall v. United

States, 552 U.S. 38, 51 (2007). The sentence imposed must be “sufficient, but not greater

than necessary,” to satisfy the goals of sentencing. 18 U.S.C. § 3553(a) (2012). The

district court enjoys “extremely broad discretion when determining the weight to be given

each of the § 3553(a) factors,” United States v. Jeffery, 631 F.3d 669, 679 (4th Cir. 2011),

and we presume on appeal that a within-Guidelines sentence is substantively reasonable,

United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014). The defendant can rebut

that presumption only “by showing that the sentence is unreasonable when measured

against the . . . § 3553(a) factors.” Id.

       The district court imposed a presumptively reasonable sentence at the high end of

Cruz-Hernandez’s Sentencing Guidelines range. In explaining its sentencing decision,

the court cited the need to provide adequate deterrence to Cruz-Hernandez, who had

already been twice deported for illegally entering the country. The court also considered

Cruz-Hernandez’s criminal history, which included a prior conviction for illegal reentry

and two recent convictions for driving while impaired, and the need to protect the public.



                                              2
      In challenging his sentence, Cruz-Hernandez contends that his relatively benign

criminal history warranted only a low-end Guidelines sentence, which would adequately

deter him from engaging in further criminal conduct. However, Cruz-Hernandez’s mere

disagreement with the value or weight given to his criminal history and the need for

deterrence does not demonstrate an inappropriate exercise of the district court’s

sentencing discretion. See United States v. Susi, 674 F.3d 278, 290 (4th Cir. 2012).

Because Cruz-Hernandez has not rebutted the presumption of reasonableness accorded

his within-Guidelines sentence, we conclude that his sentence is substantively reasonable.

      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3